Citation Nr: 1551002	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema.

3.  Entitlement to an initial increased rating for hypertension, with right renal artery stenosis (previously called hypertensive heart disease), evaluated as 10 percent disabling prior to October 14, 2009, and as 20 percent disabling beginning October 14, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 to July 1983, from April 1993 to July 1993 and from January 21, 2003 to June 6, 2003, with additional service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2009, February 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board remanded the case to schedule the Veteran for a requested Video Conference hearing.  In October 2015, the Veteran failed to appear, without explanation, for the Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to October 14, 2009, the Veteran had a workload of greater than 5 METs but not greater than 7 METs that resulted in dyspnea and fatigue; there was no evidence of congestive heart failure, workload less than 5 METs, or left ventricular dysfunction; diastolic blood pressure readings were not predominantly 120 or more.

2.  For the period beginning October 14, 2009, the Veteran had right renal artery stenosis with hypertension at least 10 percent disabling; there was no definite decrease in kidney function or diastolic blood pressure readings predominantly 120 or more.


CONCLUSIONS OF LAW

1.  For the period prior to October 14, 2009, the criteria for a 20 percent rating, but no more, for hypertension, with right renal artery stenosis (previously called hypertensive heart disease) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7007, 7101 (2015).

2.  For the period beginning October 14, 2009, the criteria for a rating in excess of 20 percent for hypertension, with right renal artery stenosis (previously called hypertensive heart disease) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7101, 7534 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in April 2008, December 2012 and June 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified service treatment records, VA treatment records and private treatment records.  In addition, the Veteran was afforded adequate VA examinations for his hypertensive disability in October 2008, March 2010 and May 2013.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  The Board remanded the claim in August 2014 to afford the Veteran a Video Conference hearing.  As noted above, the Veteran failed to report for the hearing.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an increased rating.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) .

Analysis

The Veteran's hypertensive heart disease is evaluated under Diagnostic Code 7101 as 10 percent disabling prior to October 14, 2009, and under Diagnostic Code 7101-7534 as 20 percent disabling since October 14, 2009.  38 C.F.R. § 4.104. 

In a November 2008 rating decision, the RO granted service connection for hypertension.  A noncompensable (0 percent) evaluation was assigned, effective March 27, 2008, under Diagnostic Code (DC) 7101.  The RO explained that service connection was granted based on aggravation of the preexisting hypertension, which existed at a 10 percent level prior to service.  Therefore, although the Veteran had symptoms that met the criteria for a 10 percent rating under DC 7101, after the pre-service level of disability was deducted, the Veteran was left with a noncompensable (0 percent) rating.  The Veteran has appealed this initial rating.
In an August 2009 rating decision, the RO granted an earlier effective date of February 20, 2008 for the grant of service connection for hypertension, and an increased rating of 10 percent for hypertension (hypertensive heart disease).  The RO found that the Veteran's correct diagnosis was hypertensive heart disease, but nevertheless, found that the Veteran's symptoms (elevated blood pressure readings despite medication and angina) more nearly approximated the criteria for a 20 percent rating under DC 7101.  The RO further concluded that although the Veteran's symptoms were consistent with a 20 percent evaluation, because the condition existed at a 10% level prior to service, the pre-service level of disability would be deducted, and a 10 percent evaluation was assigned under DC 7101, effective February 20, 2008.

Period Prior to October 14, 2009

The Board finds that prior to October 14, 2009, the Veteran's hypertensive heart disease more nearly approximates the criteria for a 30 percent rating under DC 7007.

Under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension) manifested by hypertension with diastolic pressure predominately 100 or more; or systolic pressure predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required, warrants a 10 percent disability rating.  A 20 percent disability rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent disability rating is assigned when diastolic pressure is predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The criteria for hypertensive heart disease are based upon METs, which are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.; Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or snow shoveling) that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  
Under Diagnostic Code 7007, a 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted for chronic congestive heart failure; or work load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 , Diagnostic Code 7007 (2015).

Treatment records dated in 2008 from the VA Medical Center in Kansas City, Missouri show elevated blood pressure readings and chest pain on exertion.  Blood pressure readings were noted as 144/79, 143/72 and 133/68.  

Treatment reports from the VA Medical Center in Columbia show blood pressure readings of 200/144 in May 2008, prompting medication adjustment.  Treatment reports in February 2002 show ejection fraction of 72 percent with trace mitral  regurgitation and otherwise normal function.  Cardiogram results show slow rhythmic non-specific conduction delay.  A Bruce Protocol Treadmill test in February 2004 showed normal images per X-ray without ischemia or infarct.  Ejection fraction was normal.

On VA examination in October 2008, blood pressure readings were 144/79, 142/73 and 133/68.

On VA examination in November 2008, the Veteran reported angina on a weekly basis.  METS were estimated at 6/7.  The Veteran also reported chest pain, fatigue and dyspnea.  Ejection fraction was 50 percent and blood pressure readings were 144/79, 143/72 and 133/68.  X-ray showed a normal heart.  The diagnosis was angina due to hypertension.

The evidence during this period shows that the Veteran was diagnosed with hypertensive heart disease, and demonstrated a workload of greater than 5 METs but not greater than 7 METs that resulted in fatigue and dyspnea.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted under DC 7007.  Once the 10 percent pre-service level of disability is deducted, the Veteran is left with a 20 percent rating under DC 7007.  

The Board has also considered whether a higher rating is warranted under DC 7101 for hypertension.  However, as the Veteran was not shown during this period to have diastolic pressure predominantly 120 or more, a rating in excess of 30 percent is not warranted under DC 7101.

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted, but has found none.

Period Beginning October 14, 2009

VA treatment records show that the Veteran underwent testing in October 2009,
described as a renal artery duplex consult, and the results showed interstitial renal
parenchymal disease on the right renal artery, noted as possible right renal artery stenosis.
On VA examination in March 2010, the examiner confirmed the diagnosis of right renal artery stenosis and provided a medical opinion stating that the right renal artery stenosis is at least as likely as not caused by the hypertension.  The Veteran denied any urinary symptoms, including leakage, urinary tract infections, obstructed
voiding, renal dysfunction or failure, nephritis or hydronephrosis.  Blood pressure readings were 156/107, 168/99 and 147/98.  The Veteran reported taking daily medication to help control his blood pressure.  Lab testing was negative for
albumin in the urine.  The VA examiner reported that there were no effects of the right renal artery stenosis on usual daily activities.

In an April 2010 rating decision, based on the evidence noted above, the RO granted an increased rating of 20 percent for hypertension, with right renal artery stenosis (previously called hypertensive heart disease), under DC 7101-7534.

The Veteran's hypertension, with right renal artery stenosis is rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7101-7534.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Diagnostic Code 7101 provides the rating criteria for hypertension.  Diagnostic Code 7534 provides the rating criteria for atherosclerotic renal disease, which includes hypertension.  Under the rating schedule these two conditions are evaluated together as one disability under the genitourinary system.  The rating criteria for atherosclerotic renal disease directs that the disability be rated as renal dysfunction under 38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) level more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating. 


Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is assigned an 80 percent disability rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent disability rating.

Albumin that is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic code 7101 warrants a 30 percent disability rating. 

Albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic code 7101, warrants a noncompensable disability rating.  See 38 C.F.R. § 4.115a (2015).

In order for the Veteran to receive a higher rating under DC 7534, there must be evidence of constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  As noted above, the Veteran has not been shown to have hypertension more than 20 percent disabling pursuant to the criteria of DC 7101.  Furthermore, there is no evidence of constant albuminuria with some edema or definite decrease in kidney function.  Therefore, a rating in excess of 20 percent is not warranted for the period beginning October 14, 2009, under DC 7534.  

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted, but has found none.

Extra-schedular Consideration

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected hypertension, with right renal artery stenosis (previously called hypertensive heart disease) that are unusual or are different from those contemplated by the schedular criteria. 

There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his hypertension, with right renal artery stenosis (previously called hypertensive heart disease).  He has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88. 



ORDER

For the period prior to October 14, 2009, a 20 percent rating for hypertension, with right renal artery stenosis (previously called hypertensive heart disease), is granted, subject to controlling regulations applicable to the payment of monetary benefits.

For the period beginning October 14, 2009, a rating in excess of 20 percent for hypertension, with right renal artery stenosis (previously called hypertensive heart disease), is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Left Knee Disability

The Veteran contends that he has a current left knee disability that developed as a result of a left knee injury in service.  Specifically, he claims that he struck his left knee on the metal runner of a truck during weekend duty annual training at Fort Chaffee, Arizona, and that he has continued to have problems with his left knee since that time.  See March 2012 VA Form 9.  He also claims that he received a Line of Duty Determination for his injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., her prior period of active duty) does not obviate the need to establish that she is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Personnel records do not include a Line of Duty Determination for a left knee injury.  However, a treatment note from Fort Leonard Wood Army Community Hospital, dated in November 1987 shows that the Veteran was seen for a resolving contusion on the left knee, due to striking the knee on a metal runner of a truck reportedly during weekend duty.  During an April 2004 National Guard periodic examination, the Veteran reported having left knee pain for the past 2 months, which started during a road march.  He also reported that kneeling and prolonged walking and standing made his knee hurt.  Clinical evaluation of the lower extremities at that time was normal and no diagnosis of a left knee disability was made.  

The Veteran reported knee pain again in June 2007 during a visit to the St. James CBOC.  On examination at that time, he had passive range of motion in the knees without difficulty or pain.  X-rays of the knee revealed no evidence of fracture, dislocation or significant bony destruction.  There was also no evidence of any significant arthritic changes.  The Veteran was referred for an orthopedic evaluation for a focal area of increase patchy density in the distal left femur.  However, the remaining treatment reports fail to show that the Veteran ever scheduled this evaluation or had any additional treatment for or diagnosis of a left knee disability.  Private treatment records show that in March 2004, the Veteran again reported left knee pain, but there are no clinical findings or diagnosis of a left knee disability provided.

Available personnel records show that the Veteran served in the Army National Guard from February 4, 1982 to February 3, 1994 and February 14, 1994 to April 1, 2005.  He had a period of active duty for training from May 30, 1983 to July 28, 1983, a period of active duty special work from April 15, 1993 to July 21, 1993 and a period of active duty from January 21, 2003 to June 6, 2003.

However, the Board finds that in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration, an attempt should be made to verify all periods of ACDUTRA and INACDUTRA and to obtain the Veteran's complete service treatment records and complete service personnel records, and to associate them with the claims file/e-folder.  The provisions of 38 C.F.R. § 3.159(c)  provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

The Veteran was afforded a VA examination in May 2013.  The examination report notes the Veteran's history of a left knee injury in 2004, and diagnosis of a left knee strain.  The examiner did not provide an opinion as to the etiology of the diagnosed left knee disability, to include whether it was related to active duty, or incurred or aggravated during ACDUTRA.

Accordingly, the Board finds that a remand for a new VA orthopedic examination and opinion is necessary to determine the etiology of any currently diagnosed left knee disability.

Respiratory Disability, to include COPD and Emphysema

The Veteran contends that he has a current respiratory disability, specifically COPD, which developed as a result of active military service.  Specifically, he contends that he was hospitalized for 5 days at Fort Leonard Wood ACH for a lung
infection after-exposure to excessive dust entering through the mouth and nose.  He has also reported that he was diagnosed with this condition in November 2009 at the St. James VA CBOC and that he received additional evaluations at Phelps County Hospital in December 2009 and was issued a mask in July 2010.

Service treatment records are negative for any diagnosis or treatment for a respiratory disability, including COPD, in service or at the time of the Veteran's discharge.  They do show that in June 1992 he was seen for headaches at Fort Chaffee after being in the field.  He denied any shortness of breath at that time and was diagnosed with sinusitis.  During a medical evaluation in April 2004, he complained of shortness of breath, when performing any strenuous activities, along with headaches and dizziness.  Clinical evaluation of the lungs and chest was normal and no diagnosis of a respiratory disorder was made.

Private treatment records show a diagnosis of emphysema (a type of COPD) in September 2005.  The doctor opined that the condition was secondary to long-term smoking.

VA treatment records show that in December 2009, the Veteran complained of constant shortness of breath and chest pains.

The evidence of record shows that the Veteran has been diagnosed with emphysema, a form of COPD.  The evidence also shows that during active duty in 2004, he reported respiratory symptoms, including shortness of breath, headaches and dizziness.  The Veteran's private doctor has opined that his diagnosed emphysema is secondary to his history of long-term smoking.  However, as he did not offer a rationale for his opinion or indicate that he had reviewed the Veteran's claims file prior to rendering such an opinion, the opinion lacks probative value.  There is no other medical opinion of record addressing the etiology of the Veteran's respiratory disability.

Accordingly, the Board finds that a remand for a VA respiratory examination and opinion is also necessary to determine the etiology of any currently diagnosed respiratory disability.

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158  and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent VCAA notice which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.


2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disability and emphysema or any other respiratory disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records.

3.  Verify all periods of the appellant's INACDUTRA and ACDUTRA.

4.  Contact the appropriate entity or entities, to request the complete service treatment records and service personnel records pertaining to the Veteran's periods of relevant service in the Army National Guard from 1983 to 2003.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

5.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any currently present left knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability, in whole or in part, is etiologically related, either by incurrence or aggravation, to the Veteran's active military service, or during any period of ACDUTRA or INACDUTRA.
A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 
The examiner is also advised that the absence of evidence in the service treatment records pertaining to a verified period of service is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then, afford the Veteran a VA examination to determine the etiology of any currently present respiratory disability, including emphysema and/or COPD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.


The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability, including emphysema and/or COPD, in whole or in part, is etiologically related, either by incurrence or aggravation, to the Veteran's active military service, or during any period of ACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 
The examiner is also advised that the absence of evidence in the service treatment records pertaining to a verified period of service is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

8.  Readjudicate the appellant's claims. If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


